DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 6,446,701 B1, hereinafter Das, previously cited) in view of Hurst et al. (US 2008/0193298 A1, hereinafter Hurst, previously cited), Reiner et al. (US 4,548,255, hereinafter Reiner, previously cited), Garlock et al. (US 6,827,124 B2, hereinafter Garlock) and Spicer et al. (US 5,931,214, hereinafter Spicer).
Re Claim 1. Das teaches a method of casting a metal, comprising: 
introducing molten metal (Fig. 1, items 9 & 19) into a mold (item 24) without a seed crystal (C5/L19-C6/L10), wherein the mold is located in a mold heating chamber (item 1) with a controlled atmosphere; 
withdrawing the mold having the molten metal into the solidification chamber (item 8) in the controlled atmosphere, wherein the solidification chamber is located adjacent to the mold heating chamber (Fig. 1); and 
removing heat from the molten metal in a controlled atmosphere and developing a directionally solidified cast body (C5/L19-C6/L10);
wherein the controlled atmosphere is a controlled oxidizing atmosphere (C5/L19-C6/L10).

	Das fails to specifically tech that the molten metal comprises a carbon steel, low alloy steel, or a non-nickel based alloy system, a directionally solidified cast body with single crystal columnar microstructure, and providing a baffle that separates the mold heating chamber from a solidification chamber.

	The invention of Hurst encompasses turbine blade. Hurst teaches carbon steel blades (para. 11).
	In view of Hurst, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Das to employ a carbon steel; since using a well-known material for a turbine blade, which Das is making (abstract), is within purview of one skill in the art.

	The invention of Reiner encompasses a mold for directional solidification casting. Reiner teaches directional solidification of a single crystal without a seed crystal (abstract, C3/L66-C4/L10).
	In view of Reiner, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Das in view of Hurst to produce a directionally solidified cast body with single crystal columnar microstructure; since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
In addition, one would produce a directionally solidified cast body with single crystal columnar microstructure without a seed crystal to remove the cost and difficulty associated with creating a seed crystal.

The invention of Garlock encompasses method and apparatus for use during casting. Garlock teaches providing a baffle (Fig. 1-6, items 18, 64, 66 & 70) that separates the mold heating chamber (item 24) from a solidification chamber (area below item 24), the baffle comprising an aperture (Fig. 1-6) configured to conform to a portion of the mold disposed within the aperture; conforming the aperture to the portion of the mold disposed within the aperture (C4-C7), wherein the baffle is fabricated from individual leaves (item 70) configured for moving as the mold advances into the solidification chamber, thereby conforming to variation in a cross- sectional shape of the mold (Fig. 1-6). Garlock also teaches that baffle may be formed of a flexible refractory metal or ceramic (C7/L16-23).

The invention of Spicer encompasses mold heating vacuum casting furnace. Spicer teaches that the baffle (Fig. 1, item 53) can be made of alumina.

In view of Garlock and Spicer, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Das in view of Hurst and Reiner to provide a baffle constructed from alumina and conform the aperture to a portion of the mold; since Garlock teaches the advantage of doing it, which is to retard transfer of heat from the mold structure (C1/L21-32), and using a well-known material taught by Spicer is within purview of one skill in the art.

Re Claim 6. The combination teaches wherein the directionally solidified cast body with single crystal columnar microstructure has no visible gran boundaries (Single crystal, by definition, does not have a grain boundary). 

Re Claim 8. The combination teaches wherein the controlled oxidizing atmosphere is a low vacuum oxidizing atmosphere having a pressure between about 0.5 atmosphere to about 1 atmosphere (Das, C5/L19-C6/L10).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Re Claim 9. Das teach removing heat from the metal to a liquid metal bath (Das, Fig. 3, item 39).  
	In view of Das and Hurst, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Das in view of Hurst to remove heat from the metal to a liquid metal bath to increase a heat extraction rate.

Re Claim 14. The combination teaches wherein controlled atmosphere is a hypobaric controlled environment (Das, C5/L19-C6/L10) for reducing migration of volatile alloy constituents from molten metal to the apparatus interior during solidification of the cast body.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Hurst, Reiner, Garlock and Spicer as applied to claim 1 above, and further in view of Daniels (US 3,690,367, previously cited).
The teachings of Das in view of Hurst, Reiner, Garlock and Spicer have been discussed above.
Das in view of Hurst, Reiner, Garlock and Spicer fails to specifically teach removing heat from the metal with an air impingement module in fluid communication with the solidification chamber.  

The invention of Daniels encompasses restructuring of metals. Daniels teaches removing heat from the metal with an air impingement module (Fig. 1, items 44-47) in fluid communication with the solidification chamber (item 36).
In view of Daniels, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Das in view of Hurst, Reiner, Garlock and Spicer to remove heat from the metal with an air impingement module; since Daniels teaches the advantage of doing it, which is to cause progressive crystallization of the molten metal (C7/L34-52). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Hurst, Reiner, Garlock and Spicer as applied to claim 1 above, and further in view of Shimohata et al. (US 6,868,893 B2, hereinafter Shimohata, cited by applicant).
Das in view of Hurst, Reiner, Garlock and Spicer fails to specifically teach removing heat from the metal to a water ring comprising a liquid coolant disposed within the solidification chamber.  

The invention of Shimohata encompasses method for directionally solidified casting. Shimohata teaches a water ring (Fig. 1, item 51) disposed below the mold heating chamber (Fig. 1, item 10) for removing heat from the cast body using a liquid coolant.
In view of Shimohata, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Das in view of Hurst, Reiner, Garlock and Spicer to remove heat from the metal to a water ring comprising a liquid coolant disposed within the solidification chamber; since Shimohata teaches the advantage of using it, which is for removing heat from the cast body using a liquid coolant (C5/L13-27).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited references, Garlock and Spicer address the new limitations that the baffle is constructed from alumina.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

7/25/2022